UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

Thomas K. Jenkins, )
Plaintiff, §
v. § Civil Action No. 18-2678 (UNA)
United States District Court et al., §
Defendants. §
MEMORANDUM OPINION

 

This matter is before the Court on its initial review of plaintiffs pro se complaint and
application for leave to proceed in forma pauperis The Court will grant the application and
dismiss the complaint for lack of subject matter jurisdiction. See Fed. R. Civ. P. 12(h)(3)
(requiring the court to dismiss an action “at any time” it determines that subject matter
jurisdiction is wanting).

“Federal courts are courts of limited jurisdiction They possess only that power
authorized by Constitution and statute,” and it is “presumed that a cause lies outside this limited
jurisdiction.” Kokkonen v. Guardian Ll`fe lns. C0. of Am., 511 U.S. 375, 377 (1994) (citations
omitted). Under the doctrine of sovereign immunity, the United States may be sued only upon
consent, which must be clear and unequivocal. United States v. Mitchell, 445 U.S. 535, 538
(1980) (citation omitted). A waiver of sovereign immunity “must be unequivocally expressed in
statutory text, and [it cannot] be implied.” Lane v. Pena, 518 U.S. 187, 192 (1996) (citations
omitted). A party seeking relief in the district court must at least plead facts that bring the suit
within the court’s jurisdiction. See Fed. R. Civ. P. 8(a). Failure to plead such facts warrants

dismissal of the action.

Plaintiff is incarcerated in Baltimore, Maryland. He sues the United States District Court
in Greenbelt, Maryland, and the Federal Medical Center in Butner, North Carolina (“FMC
Butner”). Plaintiff alleges:

Acting under color of law and against the dignity of the people of the State - on

or about the years of 2016, 2017, 2018[,] the United States District Court did

with reckless disregards to rule provision and the United States constitution -

willfully, intentionally, purposely, and pugnaciously violate my constitutional

rights, and my civil rights in furtherance of their _ conspiracy to illegally

incarcerate me[.]
Compl. at l. Plaintiff then proceeds to recount events that took place during his criminal
prosecution, see id. at 2-5, alleging, among other things, that “they . . . engaged in a tyrannical
prosecution and judgeship,” id. at 3-4. Regarding the Federal Medical Center, plaintiff alleges
that “[t]hey even employed both FMC’s Butner and Devens .~ to play competency games with
me.” Id. at 5. He accuses staff at the Butner facility of, among other things, inducing his
“psychotic behavior,” stealing his “legal effects,” opening his legal mail, and generally
interfering with his right to represent himself presumably in court proceedings Id. at 5-8.

lnvoking the Federal Tort Claims Act (“FTCA”), 28 U.S.C. §§ 1346, 2671-80, see

Compl. Caption, plaintiff seeks “compensatory, nominal, punitive and monetary damages in the
amount of $100,000,000.00,” Compl. at 8.l The FTCA waives the United States’ immunity

under certain circumstances, but not for torts predicated as here on constitutional violations.2

 

‘ Under the FTCA, “the term ‘Federal agency’ includes . . . thejudicial . . . branch[.]” 28 U.S.C. § 2671.

2 To the extent that the complaint may be construed as including non-constitutional claims based on
plaintiff’s treatment at FMC Butner, see Compl. at 6-7, dismissal still would be required because there is
no indication that plaintiff has exhausted his administrative remedies under the FTCA by presenting a claim
“to the appropriate Federal agency” and obtaining a final written denial or allowing six months to pass
without a final disposition 28 U.S.C. § 2675(a). And under the law of this circuit, the presentment
requirement is “jurisdictional.” Simpkins v. District of Columbia Gov’t, 108 F.3d 366, 371 (D.C. Cir.
2007).

Fed. Deposz`t Ins. Corp. v. Meyer, 510 U.S. 471, 478 (1994). Accordingly, plaintiffs FTCA
claim is hereby on sovereign immunity grounds.

A “patently insubstantial” complaint may be dismissed on jurisdictional grounds as well.
Tooley v. Napolitano, 586 F.3d 1006, 1009 (D.C. Cir. 2009). Plaintiff’s complaint against the
district court arises from the actions of “federal judges who have done nothing more than their
duty” and thus constitutes “a meritless action” Flemz`ng v. United States, 847 F. Supp. 170, 172
(D.D.C. 1994), cert. denied 513 U.S. 1150 (1995); see Caldwell v. Kagan, 777 F. Supp. 2d 177,
179 (D.D.C. 2011) (fmding “claims against the district and court of appeals judges . . . patently
frivolous because federal judges are absolutely immune from lawsuits predicated, as here, for
their official acts”). Accordingly, the complaint against the district court is hereby dismissed for
this additional reason with prejudice3 See Firestone v. Firestone, 76 F.3d 1205, 1209 (D.C. Cir.
1996) (per curiam) (“A dismissal with prejudice is warranted . . . when a trial court ‘determines
that the allegation of other facts consistent with the challenged pleading could not possibly cure
the deficiency.”’) (quoting Jarrell v. United States Postal Serv., 753 F.2d 1088, 1091 (D.C. Cir.

1985) (emphasis omitted)).

 
   

 

Date: January iu, 2019 United States Distfic-t Jtidge

 

3 A separate order accompanies this Memorandum Opinion.

